Citation Nr: 0306702	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right foot and ankle disability, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from June 1976 to May 1978. 

The veteran was granted service connection for a right foot 
disability in September 1978 (denominated by the RO as 
metatarsalgia, right foot with moderate pes planus) and was 
awarded a 10 percent disability rating.  In a January 1994 
rating decision, the veteran's disability rating was 
increased to 20 percent.  

The veteran was granted service connection for a low back 
disability in December 1994 (denominated by the RO as a low 
back condition as secondary to right foot and ankle 
condition) and was awarded a 10 percent disability rating.  

In April 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected disabilities.  In an August 1999 rating decision, 
the RO increased the rating assigned the right foot 
disability to 30 percent and continued the 10 percent rating 
for his low back disability.  The veteran disagreed with the 
August 1999 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2000.  

The Board notes that although the veteran requested a BVA 
hearing in his November 2000 substantive appeal (VA Form 9), 
he specifically withdrew his request in January 2001.  At 
that time, the veteran requested a hearing before a Decision 
Review Officer instead.  The veteran's representative 
notified the RO in December 2001 that he would be unable to 
attend a hearing scheduled for December 2001.  The RO then 
rescheduled the hearing for May 2002.  However, the veteran 
failed to attend on the scheduled date.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  

Other issues

In a November 2001 rating decision, the RO denied service 
connection for depression and also denied the veteran's claim 
of entitlement to a total disability rating due to individual 
unemployability.  Those issues have not been appealed.  
Accordingly, no issues other than those listed on the first 
page of this decision will be addressed herein.


FINDINGS OF FACT

1.  The veteran's right foot disability is manifested by 
complaints of pain, weakness, stiffness and fatigue.  
Objective clinical findings include a markedly pronated right 
mid foot, but no forefoot deformity, no abnormal weight-
bearing, normal alignment of the Achilles tendon, normal 
posture, no swelling, instability, edema or tenderness, no 
signs of painful motion, and x-ray evidence of degenerative 
changes over the anterior talus, with normal metatarsals and 
phalanges and normal joint spaces, and with no acute 
fractures or dislocations seen.

2.  The veteran's right ankle disability is manifested by 
complaints of pain, weakness, stiffness, instability, 
locking, fatigue and lack of endurance.  Objective clinical 
findings include dorsiflexion limited to 15 degrees and 
plantar flexion limited to 20 degrees.

3.  The veteran's low back disability is manifested by 
complaints of pain, which impairs sitting, standing, bending, 
lifting and walking.  Objective clinical findings include 
forward flexion to 95 degrees, extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and lateral 
rotation to 35 degrees bilaterally; no spasms, rigidity or 
tenderness; negative straight leg raising test; intact 
sensorimotor system; symmetrical deep tendon reflexes 
bilaterally; and x-ray evidence of normal bony 
mineralization, normal vertebral heights and disc spaces.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for the veteran's right foot disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).

2.  The criteria for a disability rating higher than 20 
percent for the veteran's right ankle disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).

3.  The criteria for a disability rating higher than 10 
percent for the veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right foot and ankle 
disability and for his low back disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 1999 rating decision, by the November 2000 statement 
of the case (SOC), and by the November 2001 supplemental 
statement of the case (SSOC) of the pertinent law and 
regulations and the need to submit additional evidence in 
support of his increased rating claims.  

Most significantly, the Board sent the veteran a letter on 
January 2, 2003 [erroneously dated "January 2, 2002"], with 
a copy to his representative, which specifically referenced 
the VCAA.  The veteran was informed by means of that letter 
of the evidence he was required to provide and of the 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible to provide 
sufficient information for VA to identify the custodian of 
any such records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The veteran has consistently stated that his only medical 
records are from VA facilities.  The RO obtained these 
records.  In response to the Board's January 2003 letter, the 
veteran again stated that he had no other recent medical 
records.
The veteran was afforded VA examinations in February 2001, 
June 1999 and October 1994, the results of which are reported 
below.  There is no indication that there exists any evidence 
that has a bearing on this case that has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  As described in the Introduction above, 
he indicated in a November 2000 statement that wanted a BVA 
hearing, but in January 2001 he requested a local RO hearing 
instead.  Such a hearing was scheduled for December 2001, and 
was rescheduled for May 2002 at the veteran's request.  The 
veteran failed to appear for that hearing and has not 
requested another one. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   



Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Specific schedular criteria will be 
addressed where appropriate below.

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Entitlement to an increased disability rating for a 
service-connected right foot and ankle disability, currently 
evaluated as 30 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right foot and ankle disability, which is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5271 and 5276 (2002).  He essentially 
contends that the right foot and ankle disability is more 
severe than is contemplated by the currently assigned rating.

Analysis

Esteban considerations

The Board has explored the possibility of whether the 
veteran's ankle and foot disabilities should be separately 
rated.  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2002); see also Esteban v. Brown, 6 Vet. 
App. 259, 261(1994).  

In this case, the RO originally granted service connection 
for metatarsalgia of the right foot with moderate pes planus.  
Subsequently, in the January 1994 and August 1999 ratings, 
the RO found that a separate rating for the veteran's foot 
and ankle symptoms was not warranted as the rating included 
all relevant foot and ankle symptoms.  

In the November 2001 SOC, the RO continued the 30 percent 
rating.  However, it is unclear which diagnostic code or 
codes were applied.  The RO appears to have arrived at a 30 
percent rating by, in essence, applying separate ratings for 
the ankle and foot symptoms and adding them together.  The RO 
found that a 10 percent disability rating was warranted for 
pes planus under Diagnostic Code 5276 and that a 20 percent 
rating was warranted for limited ankle motion under 
Diagnostic Code 5271.  

After having carefully reviewed the relevant medical 
evidence, the Board has concluded that the veteran's ankle 
and foot symptoms can be adequately distinguished, constitute 
separate disabilities and accordingly should be rated 
separately.  See 38 C.F.R. § 4.25 and Esteban, supra.  The 
Board therefore finds that separate ratings for the foot and 
ankle are appropriate in this case.  

Assignment of diagnostic codes 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

(i.) Right foot

The veteran's service-connected right foot symptoms are 
currently rated under Diagnostic Code 5276 [flatfoot, 
acquired].  

The Board has also considered whether other applicable 
diagnostic codes would be more appropriate.  The veteran has 
been diagnosed with metatarsalgia of the right foot.  
Metatarsalgia is defined as a cramping burning pain below and 
between the metatarsal bones where they join the toe bones.  
See Tedeschi v. Brown, 7 Vet. App. 411 (1995 ), citing 
Webster's Medical Desk Dictionary 430 (1986).  However, 
Diagnostic Code 5279 [metatarsalgia, anterior] has a maximum 
rating of 10 percent.  Therefore, although appropriate, 
Diagnostic Code 5279 is not as favorable to the veteran as 
Diagnostic Code 5276, which has the potential for the 
assignment of a 30 percent disability rating for pronounced 
unilateral pes planus.  

Diagnostic Code 5284 [foot injuries, other] is a more general 
code which rates as to level of overall impairment, so it 
could arguably be applied in this case.  However, it does not 
appear to be as appropriate as Diagnostic Code 5276, which is 
specifically congruent with both the diagnosis and the 
symptoms of the veteran's diagnosed foot disability.  There 
is in fact no history of foot injury.  

There is no medical or other evidence of malunion or nonunion 
of the tarsal or metatarsal bones, rating the veteran's 
service-connected foot disability under Diagnostic Code 5283 
is not appropriate.  In addition, x-rays taken in February 
2001 do not show degenerative changes of the foot, so 
Diagnostic Code 5003 is also not appropriate.    

In short, based on the reported symptoms and diagnoses of 
record, the Board has concluded that Diagnostic Code 5276 is 
most appropriate for rating the veteran's right foot 
disability. 

(ii.) Right ankle

The veteran's service-connected right ankle symptoms are 
currently rated under Diagnostic Code 5271 [ankle, limited 
motion]. 

The Board finds that no other diagnostic code relevant to the 
ankle is applicable in this case.  There is no evidence of 
ankylosis of the right ankle (Diagnostic Code 5270), no 
evidence of malunion of the os calcis or astragalus 
(Diagnostic Code 5273), and he has never had an 
astragalectomy (Diagnostic Code 5274).
There is no evidence of right ankle arthritis, and in any 
event such would be rated under Diagnostic Code 5271.  

Therefore, based on the evidence of record, the Board 
concludes that Diagnostic Code 5271 is the most appropriate, 
and the veteran's right ankle symptoms will be rated under 
that code.



Schedular ratings

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

(i.) Right foot

Under Diagnostic Code 5276 [flatfoot, acquired], the 
following levels of disability are included.

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:
50 % Bilateral,
30 % Unilateral;

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities. 
30 % Bilateral,
20 % Unilateral;

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.

10 % Bilateral or unilateral. 

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).

The words "moderate", "severe" and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 10 
percent rating and does not approximate the criteria which 
would allow for the assignment of a higher disability rating.  

With reference to the criteria for a 20 percent rating for 
unilateral pes planus under Diagnostic Code 5276, there is no 
indication that the overall level of right foot  
symptomatology is consistent with severe impairment.  
Although the October 1994 VA examiner noted a markedly 
pronated right mid foot, he found no forefoot deformity, and 
found that the veteran's complaints were chiefly with the 
ankle.  
The examiner further stated that the veteran's foot was 
really not painful.  In addition, there is no evidence of 
abduction of the right foot, and the February 2001 VA 
examiner noted no signs of abnormal weight bearing.  X-rays 
at that time showed normal joint spaces, normal metatarsals 
and phalanges, and no acute fractures or dislocations.  

There is no evidence of swelling on use or callosities, also 
criteria for the 20 percent level.  The February 2001 VA 
examiner found no swelling or edema.  The February 2001 VA 
examiner noted no tenderness of the feet at all, no objective 
signs of painful motion and no signs of abnormal weight 
bearing.  

In an April 1999 treatment note, the veteran complained of 
instability when walking; however, on objective examination, 
the February 2001 examiner found no instability.  

With respect to the criteria for a 30 percent rating under 
Diagnostic Code 5276, there is no indication that the overall 
level of symptomatology is consistent with pronounced 
impairment of the veteran's right foot.  The Board notes 
again its findings as discussed above with respect to 
pronation.  Further, there is no evidence of extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement, or severe spasm of the tendo achillis on 
manipulation.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right foot 
symptomatology.  He rated his pain at 7 out of 10 and 8 out 
of 10 in May 1999 treatment notes, and as high as 10 out of 
10 in a June 1999 VA examination report.  Although the 
veteran is competent to report his symptoms, like all 
evidence, his self-reports must be evaluated in the light of 
the entire record.  See Madden, supra; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements]. 

In this case, a significant factor affecting the weight 
assigned by the Board to the veteran's characterization of 
the severity of his disabilities is that there is some 
indication from the evidence that the veteran's complaints 
may have been exaggerated or may be motivated in part by 
drug-seeking behavior.  A November 1993 treatment note shows 
that, at that time, all of the veteran's medications were 
being managed by the chemical dependence unit.  The veteran 
stated that he had turned to cocaine for pain control.  A 
March 1994 mental health consultation note shows that the 
veteran had been taking cocaine, allegedly for pain control, 
and was seeking medication from the mental health clinic.  In 
a May 1999 treatment note, the veteran stated that he had 
resorted to street drugs in the past, but claimed that he did 
not want to get involved with them again.  However, the 
examiner noted that he was not taking his prescription as 
directed, but took it whenever he chose.  The veteran was 
described as not open to the examiner's discussion of the 
importance of taking medications as directed.  As discussed 
above, objective medical evidence, most recently in February 
2001, does not demonstrate significant pain associated with 
the veteran's service-connected right foot and/or right ankle 
disabilities.

The Board believes that the objective evidence of record, 
which as indicated above demonstrates little if any right 
foot pathology, outweighs the veteran's statements.  As noted 
above, the February 2001 VA examiner did not identify 
tenderness or objective signs of painful motion of the right 
foot.

In short, the medical evidence of record appears to support a 
conclusion that the veteran's service-connected right foot 
disability is no more than moderate in degree.  Indeed, the 
June 1999 VA examiner specifically characterized the 
veteran's right foot disability as "moderate".  There is 
little if any objective evidence of any symptomatology which 
is consistent with the assignment of a 20 percent or higher 
disability rating.  Overall, the evidence of record most 
closely approximates the criteria for a 10 percent rating.  

Therefore, in light of the evidence and for the reasons 
stated, the Board concludes that there is no basis in the 
evidence of record to support an increased rating for the 
veteran's right foot disability.  

(ii.) Right ankle

Under Diagnostic Code 5271 [limitation of motion of the 
ankle], the following levels of disability are included.

20 % marked;

10 % moderate.  

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002). 

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities. "Moderate" is defined as 
"of average or medium quality, amount , scope, range, etc." 
Webster's New World Dictionary, Third College Edition (1988) 
at 871. "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." Id. at 828.

Full range of motion of the ankle includes dorsiflexion from 
0-20 degrees and plantar flexion from 0-45 degrees. 38 C.F.R. 
§ 4.71, Plate II (2002).

The February 2001 VA examiner noted no signs of abnormal 
weight bearing, and noted normal alignment of the Achilles 
tendon.  The veteran's gait was described as abnormal due to 
an inability to fully bend or extend his ankle.  The October 
1994 VA examiner noted a slight tenderness over the anterior 
aspect of the ankle, but stated that this was not marked.  
The range of motion findings from the February 2001 
examination show dorsiflexion of the right ankle limited to 
15 degrees, with 20 degrees considered full range of motion.  
Plantar flexion is limited to 20 degrees, with 45 degrees 
considered full range of motion.  October 1994 findings 
reflect dorsiflexion to 0 degrees and plantar flexion to 40 
degrees.  These findings would appear to reflect 
predominantly marked limitation of ankle motion consistent 
with a 20 percent rating.  Affording the veteran the benefit 
of any doubt on this question, the Board so finds.

Under Diagnostic Code 5271, a 20 percent rating represents 
the maximum that can be assigned for limitation of ankle 
motion.  

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  The veteran has 
complained of pain associated with motion of his right ankle, 
and the February 2001 VA examiner found that motion of the 
veteran's right ankle was limited by stiffness and pain.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
20 percent evaluation under Diagnostic Code 5271 for limited 
motion of the ankle.  This disability evaluation is the 
maximum rating allowable. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2002).  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration with 
respect to the ankle symptoms.  See Johnston, 10 Vet. App. at 
85.

With respect to the right foot symptoms, the Board finds that 
the evidence does not show such manifestations of the 
veteran's disability as would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40 and 4.45 
(2002).  Although the veteran has complained of pain 
associated with walking, as noted above the February 2002 VA 
examiner found no signs of painful motion of the right foot.  
There is no objective evidence of right foot weakness, 
inccordination, fatigability and the like.   Accordingly, the 
Board finds that a higher disability evaluation on the basis 
of additional functional loss due to pain under 38 C.F.R. 
§§ 4.40 and 4.45 (2002) is not warranted.

For the reasons stated, the Board finds that a preponderance 
of the evidence is against the claim for an increased rating 
for the veteran's right foot and ankle disability.  The claim 
is accordingly denied.

2.  Entitlement to an increased disability rating for a 
service connected low back disability, currently evaluated as 
10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected low back disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  He essentially contends that 
the low back disability is more severe than is contemplated 
by the currently assigned 10 percent rating.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a low back 
disability, evidence suggests a separate an upper back 
disability.  Service connection for that condition was denied 
in January 1994.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).   
However, the evidence of record, principally the February 
2001 VA examination report does not appear to discuss any 
symptomatology associated with the veteran's upper back 
complaints.  Therefore, the Board believes that all 
complaints and findings related to the back will be 
attributed to the service-connected low back disability. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts 5, Vet. 
App. at 538.  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio, 2 Vet. 
App. at 629.

Diagnostic codes which may be potentially applicable are 5292 
[limitation of motion, lumbar spine]; 5293 [intervertebral 
disc syndrome]; and 5295 [lumbosacral strain].  The veteran's 
service-connected low back disability  has consistently been 
evaluated under Diagnostic Code 5295 [lumbosacral strain].  

The Board has reviewed the evidence of record and the rating 
schedule, and finds that Diagnostic Code 5295 [lumbosacral 
strain] is the most appropriate diagnostic code under which 
to evaluate the veteran's disability.  During the period on 
appeal, the veteran's complaints have consisted of pain in 
the low back, limiting the veteran's ability to sit, stand, 
bend, lift and walk.  The veteran has been diagnosed with 
scoliosis in October 1994, although it could not be elicited 
clinically.  He was also diagnosed with a lumbosacral strain 
at that time, and during the appeal period, this is the only 
diagnosis.  There is no x-ray evidence of arthritis, as shown 
in the February 2001 VA examination report.

There appear to be no significant radicular symptoms or other 
symptoms consistent with intervertebral disc syndrome so as 
to warrant a rating under Diagnostic Code 5293.  Although, a 
November 1993 orthopedic consultation noted a radicular 
component, recent evidence has not borne this out.  An 
October 1994 VA examination noted no sciatica, and the 
February 2001 VA examiner noted negative straight leg raise 
testing.  The sensorimotor system of the extremities was 
found to be intact.  Deep tendon reflexes were bilaterally 
symmetrical with normal plantar response, and there were no 
significant neuromuscular deficits present.  In June 1999, 
the VA examiner stated that the veteran denied any radiation 
or neurological deficits.  Accordingly, the Board does not 
believe that rating the veteran's back disability under 
Diagnostic Code 5293 is appropriate in this case.  

[The Board observes in passing that during the pendency of 
the veteran's claim, VA issued revised regulations amending 
Diagnostic Code 5293, effective September 23, 2002.  Because 
the Board has determined that Diagnostic Code 5293 is not the 
most appropriate code under which to evaluate the veteran's-
service connected low back disability, the Board has 
concluded that furnishing the veteran with a copy of the 
revised Diagnostic Code 5293 and allowing him to respond 
would accomplish nothing except to delay resolution of this 
case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 3-2000 (April 10, 2000).] 

The veteran's low back disability could also be rated under 
Diagnostic Code 5292, based on limited motion.  However, 
based on the range of motion and other medical findings of 
record, it does not appear that a rating under Diagnostic 
Code 5292 would be more favorable to the veteran.  Because 
the symptomatology and diagnoses of record are consistent 
with a lumbosacral strain, the Board finds that a rating 
under Diagnostic Code 5295 is the most appropriate.



Schedular rating

Under Diagnostic Code 5295, the following levels of 
disability are included.

40 % severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion;

20 % with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position;

10 % with characteristic pain on motion;

0 % with slight subjective symptoms only.

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's level of symptomatology is not 
consistent with that enumerated for a 20 or higher percent 
rating.  

With respect to the criteria enumerated for a 20 percent 
rating, the Board notes that the February 2001 VA examiner 
found no evidence of muscle spasms.  The October 1994 VA 
examiner also noted no evidence of paravertebral spasms.  

There is no indication of loss of lateral spine motion.  
While the October 1994 VA examiner noted decreased range of 
motion, measured on lateral extension and rotation to 15 
degrees, bilaterally, the February 2001 examiner found that 
the veteran had lateral spine motion measured at 40 degrees 
of lateral extension, bilaterally, and 35 degrees of lateral 
rotation, bilaterally.  These recent findings are essentially 
normal, and are consistent with findings in March 1999, 
showing normal range of motion.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) [where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern].  

The February 2001 VA examiner also found range of motion on 
forward flexion to 95 degrees, and on extension to 35 
degrees, and noted no tenderness of the lumbar spine.  X-rays 
showed normal bony mineralization, vertebral heights and disc 
spaces, with no acute fractures or dislocations.  The October 
1994 VA examiner measured forward flexion to 90 degrees and 
extension to 15 degrees.

The Board has also considered the veteran's symptomatology in 
regard to the criteria for a 40 percent rating.  There is no 
evidence of abnormal mobility on forced motion, listing of 
the whole spine to the opposite side and no positive 
Goldthwaite's sign.  None of the characteristics which would 
allow for the assignment of a 40 percent rating under 
Diagnostic Code 5295 are present.

The veteran has pointed to, and the Board has identified, no 
other factors which could be considered in evaluating the 
service-connected low back disability.
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
criteria set forth in the rating criteria do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; other symptoms, and the 
effect of those symptoms on the claimant's social and work 
situation, must also be considered].

In summary, after a thorough review of the evidence of 
record, the rating criteria and the contentions of the 
veteran, the Board has concluded that the symptomatology 
attributable to the veteran's low back disability does not 
approximate that enumerated for a 20 percent or higher 
disability rating.   The veteran's symptoms, taken together, 
are most aptly described as encompassing "characteristic pain 
on motion".  The veteran's symptomatology most closely 
approximates that enumerated for a 10 percent rating and does 
not approximate that which would allow for the assignment of 
a higher disability rating.  See 38 C.F.R. § 4.7 (2002).

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  In the February 
2001 VA examination, the veteran complained that his low back 
pain was aggravated by standing, bending, lifting and 
prolonged walking, and that he suffered intermittent flare 
ups on a weekly basis, which last for hours.  He reported 
difficulty with gardening and lawn mowing.  He stated that he 
could climb stairs.  However, the veteran stated that he was 
able to sit for three to four hours and to stand for a couple 
hours.  He reported no problems with brushing teeth, dressing 
or undressing, taking showers, cooking, vacuuming, walking 
[less than prolonged walking] or driving a car.  Objectively, 
the examiner did not note any pain associated with the range 
of motion measurements recorded above.  This assessment 
appears to be consistent with the other medical evidence of 
record, in particular a March 1999 medical certificate, which 
shows that the veteran had normal range of motion of the back 
that was not painful.  There is also no objective evidence of 
such symptoms of additional impairment as weakness, 
incoordination or excess fatigability associated with motion. 

The evidence of record therefore does not show such 
manifestations of the veteran's low back disability as would 
allow for the assignment of additional disability under 38 
C.F.R. §§ 4.40 and 4.45 (2002).  Accordingly, the Board finds 
that a higher disability evaluation on the basis of 
additional functional loss due to pain is not warranted.

In summary, the Board finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for his service connected low 
back disability.  The claim is accordingly denied.



ORDER

Entitlement to an increased disability rating for the 
service-connected right foot disability is denied.

Entitlement to an increased disability rating for the 
service-connected right ankle disability is denied.

Entitlement to an increased disability rating for the 
service-connected low back disability is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

